Citation Nr: 1434371	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2013, the Veteran testified at a video conference hearing before the undersigned; a transcript of the hearing is associated with the electronic Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional development is required before deciding the claim on appeal.  

The Veteran contends that he has a psychiatric disorder, to include PTSD, as a result of witnessing a mortar misfire sometime between March and April 1971 while he was stationed at Camp Schwab in Okinawa, Japan.  He relates that he was standing five feet away when the misfire occurred and it took off half of a sergeant's head and the remains landed on the Veteran and others.  The AOJ should attempt to verify the Veteran's reported military stressor.  

The Veteran testified and has indicated that after he returned to the United States and separated from military service, he saw a private psychiatrist in Stonington, Connecticut once a month for three years beginning in 1971.  He also stated that he recently sought treatment at the Providence VA Medical Center (VAMC) and antidepressants were prescribed.  The AOJ should attempt to obtain all post-service psychiatric treatment records from the 1970s and all records pertinent to evaluation and treatment for psychiatric disorders from the Providence VAMC.

The Veteran also testified that he did not have an adequate opportunity to describe his claimed psychiatric disability during the September 2010 VA PTSD examination.  The Board finds that another VA examination is necessary to determine whether the Veteran has a current psychiatric disability that is related to events during military service. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's claimed stressor involving a mortar misfire and fatal injury to a sergeant between March and April 1971 at Camp Schwab in Okinawa, Japan.

2.  Ask the Veteran to identify and provide the necessary release for VA to obtain outstanding records for private psychiatric treatment (inpatient or outpatient) from the 1970s.  After receiving any necessary release forms, request copies of the identified records.

Even if the Veteran does not respond, obtain all records of evaluation and treatment for mental disorders from the Providence VAMC since the Veteran established care at that facility until the present.

All requests and responses for such records should be documented, and all records received must be associated with the claims file.  If any identified records cannot be obtained after reasonable efforts, notify the Veteran of the attempts and allow an opportunity to provide the missing records.

3.  After the development in Directives #1 and #2 has been completed to the extent possible, schedule the appropriate VA examination(s) to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The entire claims file and a copy of this remand (including access to all records in electronic form) must be made available for review, and such review should be noted in the examiner's report.  All necessary tests and studies, including any psychological testing, should be conducted.  The examiner should respond to the following:

a) Identify all currently diagnosed psychiatric disorders, including but not limited to PTSD.
b) For each currently diagnosed psychiatric disorder, is it at least as likely as not (a 50 percent probability or greater) that such psychiatric disorder was incurred in or aggravated as a result of any incident during the Veteran's military service?

Please note that for any current diagnosis other than PTSD, a verified in-service stressor is not required; however, there must be competent and credible evidence to support a link to service.  In addition, the examiner must provide a complete rationale for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain in detail why a non-speculative opinion cannot be offered.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



